DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-5, 7, 8 and 10-22 are pending upon entry of amendment filed on 1/13/21.

Claims 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Applicant’s request for rejoinder of method claims upon allowance of the product claims is acknowledged.

Claim 1-5, 7, 8, 10-14 and 17-22 are under consideration in the instant application. 

3.	IN light of Applicant’s amendment to the claims filed on 1/13/21, the rejections of record have been withdrawn.  The currently amended claims recite specific combination of glycine and arginine at total concentration between 100-400mM.

4.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 1/13/21.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-5, 7, 8, 10-14 and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2007/0122402 (of record) in view of U.S. Pub. 2013/012991 (IDS reference, of record) and U.S. Pat. 8,613,919 (newly cited). 

The ‘402 publication teaches IgG compositions comprising IgG at 5-25% ([0015]) at pH about 5.4 in the presence of histidine, arginine, proline and/or glycine and any 2 or more amino acid combinations ([0008], claim 2).  The IgG of the ‘402 publication is polyclonal immunoglobulin as the immunoglobulin is prepared from human plasma from various donors (Example 1).
Given that the preferred % concentration of immunoglobulin is about 15- 20% (equivalent of 150-200mg/ml, ([0015]), claims 2 and 17 reciting “150-300g/l” and “160-260g/l” are included in this rejection.  Note the phrases “viscosity modulating amino acid” or “stabilizing amino acid” are met by teachings of histidine, arginine, glycine and proline in the ‘402 publication.  Histidine is histidine regardless of its intended use.

Further, the ‘402 publication teaches the total concentration of amino acid is about 200-400mM (claims 7-9) and allows addition of excipients including about 30mM sodium chloride and/or sucrose ([0016], example, Table 2).   The IgG compositions are stable at 40oC for at least 120 days ([0009]) and the monomer content remains above 95% (Tables 1-2).  As the prior art IgG composition is stable at more stringent condition, it is expected to be stable at least 40months at 2-8oC and claim 10 is included in this rejection.  



Moreover, the concentration of amino acid concentration is about 200-400mM (claims 7-9) and art recognizes proline concentration is 200mM and glycine at 80mM ([0004]). In addition, claim 4 reciting viscosities with various IgG concentration ranges and claim 13 reciting haemagglutinin titer are included in this rejection as they are expected properties of IgG composition comprising at 16% IgG, histidine or arginine and glycine or proline.

The disclosure of the ‘402 publication differs from the instant claimed invention in that it does not teach the specific combination of arginine and glycine as in claim 1 and specific concentrations as in claim 5, 7-9 and 18-19 of the instant application. 

The ‘991 publication teaches the use of glycine 100-250mM of concentration in stability studies of IgG concentration above 250g/l (Table 1-2, claims 19-22).  The visible particles are reduced and preferred amino acid is histidine and glycine ([0070, 0090]) and the ‘991 publication uses sodium acetate buffer at 1-100mM.  Note claims 19-22 focus on adding upto 250mM of glycine at higher concentration of IgG when glycine is a sole amino acid.

Further, the ‘919 patent discloses addition of arginine for reducing viscosity in the presence of highly concentrated antibody (col. 4-6, concentration of antibody is about 150mg/ml) and preferred viscosity is disclosed (col. 3).  Moreover, the ‘919 patent teaches antibody formulation comprising 100mg/ml of antibody, about 50mM of arginine and 133mM of glycine (col. 7).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine glycine and arginine as amino acids based on the characterization used in the ‘991 publications and ‘919 patent into IgG compositions taught by the ‘402 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of arginine and glycine at high concentration of IgG composition 

It is deemed obvious to modify concentrations of amino acids when multiple amino acids have been used. Note glycine was a sole amino acid, the glycine concentration was upto 250mM while modified lower concentrations are utilized when multiple amino acids are combined.  Applicant is advised to recite specific concentrations of arginine and glycine as exemplary formulation disclosed in examples 5-6 of the instant specification.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	No claims are allowable.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 4, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644